 JUSTRITE MANUFACTURING CO.Justrite Manufacturing Co. and United Steelworkersof America AFL-CIO, Local Union No. 8390 andUnited Steelworkers of America AFL-CIO-CLC,District No. 34. Cases 14-CA-10670 and 14-CA10675September 8, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn March 28, 1978, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedcross-exceptions, a brief in support of its cross-excep-tions, and an opposition to General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Justrite ManufacturingCo., Mattoon, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationsnot found herein.r General Counsel has excepted to certain c edibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all ot the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJOHN F. CORBI.EY, Administrative Law Judge: A hearingwas held in this case on November 9 and 10, 1977. atCharleston, Illinois, pursuant to a charge, in Case 14 CA10670, filed by United Steelworkers of America. AFL CIO,Local Union No. 8390, herein sometimes called Local 8390,on September 1, 1977, and served by registered mail onRespondent on or about the same date: a charge. in Case14-CA-10675. which was filed by United Steelworkers ofAmerica, AFL CIO-CLC, District No. 34, herein some-times called District 34. on September 2. 1977. and servedby registered mail on Respondent on or about the samedate: and on an order consolidating cases. complaint, andnotice of hearing issued by the Regional Director for Re-gion 14 on October 1. 1977. which was also duly served onRespondent. The complaint alleges that Respondent, atvarious times during August 1977, violated Section 8(a)(l)of the Act by threatening its employees with reprisals.promising them benefits, interrogating them, etc.. in an ef-fort to persuade employees to decertify the Union and that.on August 26, 1977. Respondent violated Section 8(a)(l)and (3) of the Act, by discharging employees Jean Runner.Deborah Thomas. and Jerry Zike. for the purpose of dis-couraging their union membership or activities and/or be-cause they refused to sign a petition to decertify the Union,In its answer to the complaint and in its amended answer toithe complaint, both of which were likewise dulx served.Respondent has denied the commission ot any unftir laborpractices.For reasons which appear hereinafter, I find and con-clude that Respondent has violated the Act essentially asalleged in the complaint.At the hearing all parties were represented bh counsel.The parties were given full opportunity to examine andcross-examine witnesses, to introduce evidence. and to filebriefs. At the conclusion of the hearing each party waivedthe opportunity to present oral argument. Briefs have sub-sequently been received from all parties and have been con-sidered.Upon the entire record' in this case including the briefsand from mv observation of the witnesses, I make the tfol-lowing:FINI)ING(S ()- FA( II. THE BUSINESS Of RESPONDENIRespondent is, and has been at all times material herein.a corporation duly authorized to do business under the lawsof the State of Illinois.At all times material herein. Respondent has maintainedits principal office and place of business at Daily IndustrialDrive, West Route 121, in the city of Mattoon, and State ofIllinois. Respondent is. and has been at all times materialherein, engaged in the manufacture, sale, and distributionof safety containers, flashlights, carbide lamps. and relatedproducts. Respondent's place of business located at Dail1' Errors in the transcript have been noted and correctedPursuant to arrangements made at the heanng a stipulation has been re-ceived from all parties with Resp Exhs. 15 and 16 attached thereto Thestipulation also includes a Resp. Exh. 17, for which no such arrangementshad been made. However, inasmuch as "17" was included with the stipula-tion, I have received it into evidence along with Resp. Exhs. 15 and 16 andthe stipulation I have placed all three of these latest Respondent's exhibitsalong with the stipulation in Respondent's official exhibit file.Having satisfied the pertinent arrangements made on the record in thisregard, the record is herebs closed238 NLRB No. 1157 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrial Drive, West Route 121, Mattoon, Illinois, is theonly facility involved in this proceeding.During the year ending December 31, 1976. which periodis representative of its operations during all times materialherein, Respondent, in the course and conduct of its busi-ness operations, manufactured, sold, and distributed at itsMattoon. Illinois, place of business products valued in ex-cess of $50,000. of which products valued in excess of$50,000 were shipped from said place of business directly topoints located outside of the State of Illinois.Respondent is now and has been at all times materialherein an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.I1I. 11i1 I.ABOR O)R(;ANIZAiIONS INVO)I I)!Local 8390 and District 34 are, and have been at all timesmaterial herein, labor organizations within the meaning ofSection 2t5) of the Act.ii. 1til Al.lI (;I) UINFAIR IL.AIOR PRA( TI( iSA. Respondett s Relevant HierarctivAt all times material herein, the persons named belowoccupied the positions set opposite their respective namesand have been and are now supervisors of the Respondentwithin the meaning of Section 2(11) of the Act and itsagents:Edward HI. WittSteve MacGregorPete YokleyAl TannerVice Pres. and GeneralMgr.Plant SuperintendentForemanForemanB. BackgroundSince at least December 1, 1974, the Respondent has rec-ognized the United Steelworkers of' America and its LocalUnion (apparently Local 8390) pursuant to a collective-bar-gaining agreement styled "Labor-Management Agreement,Justrite Manufacturing ('orporation, Mattoon, Illinois, andthe United Steelworkers of America, AFL-CIO, DistrictNo. 34." This agreement was due to expire by its terms onNovember 30, 1977, if automatic renewal was forestalled bynotice of termination (more than 60 days prior to the latterdate) by either party to the agreement. The agreement cov-ered a unit of the Respondent's full-time production andmaintenance employees at Mattoon, Illinois, but excludedoffice clerical employees, salary employees, professionalemployees, guards and supervisors as defined in the Na-tional Labor Relations Act.Hereinafter the United Steelworkers of America, District34 and Local 8390 will be referred to, collectively, simply asthe Union.During the week of August 22. 1977, an informal petitionwas circulated among unit employees to decertify theUnion. The complaint alleges a number of incidents(claimed 8(a)(I) violations) during that same week whereinvarious supervisors spoke to unit employees in an effort tohave the employees sign the petition. Three who refused tosign or who removed their names after signing were JerryZike, Jean Runner, and Deborah Thomas, who were dis-charged on August 26, 1977. and have not been reinstated.Their discharges are alleged as violations of Section 8(a)( 1)and (3).The charges herein were filed, as noted, on September Iand 2. 1977.The informal petition continued to he circulated in earlySeptember. Ihe informal petition was followed, eventually,by a formal petition to decertify the Union in the Respon-dent's production and maintenance unit. The formal decer-tification petition, Case 14 RD-593, was filed by MargaretSparling, a unit employee, on September 15, 1977 with Re-gion 14. Case 14-RD 593 was administratively dismissed inNovember 1977 by the Regional Director who, as previ-ously mentioned. issued the complaint herein alleging asunlawful, inter ahia, various acts of supervisors wherebythey purportedly assisted in the circulation of the informalpetition.'Hereinafter, unless otherwise noted, when I speak of thepetition or the decertification petition I am referring to theinformal petition and not the formal petition filed in Case14 RD 593.I will set forth the details of the incidents in issue later inthis Decision. TIhe testimony as to most of these incidents-which involves some 21 separate alleged violations of theAct- is in sharp conflict. Hlowever, based on a careful ex-amination of' the conflicting testimony, I have determinedgenerally to credit the General Counsel's witnesses. Accord-ingly, and in order to avoid a lengthy recitation of the con-tradictory versions of most of the central events herein, Ishall treat with the credibility of each witness and then pro-ceed to deal directly with the 8(a)(1) allegations and theirsurrounding circumstances (two of wshich precede the circu-lation of the decertification petition and all of which arealleged in the complaint in chronological sequence). I willconclude my findings by treating with the three discharges.C. ('redihitlitI. The General Counsel's witnessesConnie Weber: Weber. an employee, struck me as testify-ing in a straightforward manner and to the best of her abil-ity. She testified about one incident where MacGregor in-formed her that, as a probationary, she could sign thedecertification petition. She further testified, and MacGre-gor denied, that MacGregor told her that by signing thedecertification petition an employee would be assured ofcontinued employment. While her versions of what Mac-Gregor said vary and are also different from that of Run-ner, who was also present when MacGregor spoke, eachtestified that he told them that signing the decertificationpetition would have a favorable effect on being retained asRespondent's employees. In crediting Weber, I rely notonly on her sincerity but on the fact that MacGregor, ad-21 take administrative notice of Case 14 RD 593 and its disposition pur-suant to the request of Respondent in its brief to me. I advised the partiesthat I would take such administrative notice in my order, previously referredto, issued on March 1, 1978, unless cause was shown why I should not do so.No party demonstrated cause why this should not be done. JUSrRITE NP\NIANf A(C'I]IING C(Omittedly. sought out her and Runner to tell them that pro-bationary employees could sign the petition-an obviouseffort by him to get them, as probationaries. to do just that.I also rely upon the fact that Weber is still employed byRespondent.'Michelle MacBride: MacBride, another employee, alsostruck me as a sincere witness who testified readily andcandidly. Respondent attacks her credibility on the basisthat at least one conversation between her and MacGregorat the plant, about which MacBride testified, could nothave occurred at the time MacBride stated because Mac-Gregor was then on vacation. I reject the attack. Mac-Bride's full testimony-that the conversation occurred nomore than 3 weeks before the circulation of the decertifica-tion petition -would place the conversation (if in the thirdprior week) in a time frame before MacGregor went onvacation. Respondent, also contends that MacBride is bi-ased against MacGregor because the latter during thesame week as the petition was initially circulated--hiredBrenda Walk. who had previously run off with MacBride'sformer husband. I likewise reject this contention. MacGre-gor testified that when MacBride asked him about Walkand when MacGregor learned of the instant domestic con-flict, MacGregor warned MacBride that if MacBridecaused any trouble with Walk, MacBride would be dis-charged. MacBride frankly admitted this warning in herown testimony. More significantly. MacBride is still em-ployed,4 is newly married to a different husband. and, inso-far as this record shows, has caused no trouble with Walk.Dehra Schumacher: Schumacher, a former employee, waslikewise a credible and sincere witness. Respondent attacksher credibility as being that of a former employee who quitin pique over MacGregor's refusal to permit her time off toget married. I disagree. The record shows that, while Mac-Gregor refused to give her more than a couple days off forthat happy event. she quit only because she moved to a newaddress after her marriage, which new location was at aconsiderable distance from the plant.Schumacher then is also a disinterested witness with noapparent stake in the outcome of these proceedings.I will pause at this point to comment that the centraltheme of the General Counsel's whole case-the forcefulintention of MacGregor to have employees sign the decerti-fication petition-is established. without more, on the basisof the testimony of the foregoing highly credible witnesses.Deborah Thomas. Thomas is an alleged discriminatee.and I have taken her interest in the proceedings into ac-count. However. I am satisfied that she was a credible wit-ness. She created a very favorable impression in her demea-nor on the stand, particularly under cross-examination.Respondent contends she was not candid but was confusedand evasive. I disagree. The principal basis of Respondent'sattack devolves from the facts surrounding Respondent'scause defense in respect to her discharge, that is, her tardi-ness, two shipping errors, and 3 days' absence due to sick-ness. She readily admitted all three of these elements ofRespondent's defense and volunteered that other shippingerrors could have been uncovered after her discharge.IGeorgia Rug MIll. 131 NLRB 1304, 1305, fn. 2 (1961): The Coca (Oia:Company. Foods Dirviion. 196 NLRB 892. 893. fn. 5 (1972).Id\While she was somewhat uncertain of the times whenthese matters were called to her attention, she admitted thisuncertainit .She also readil testtified ahout the commentsmade to her at such times. Further, her trestinlon( as to oneincident wherein Supervisor Yoklex told her who was inpossession of the petition iNlarg;lret Spadrling. the RI) Peti-tioner) is supported hb the testimony of Y'tokles.JeIan Runner. Runner is also an alleged discriminatee.and I have taken her interest in the proceedings into ac-count in judging her credibility, Her version of one inci-denlt wherein an effort w as made hb, MacGregor to haveher sign the decertification petititon is at odds with certaindetails of witness Weher's version of' the same incident as Ihave already pointed out. hlokever. insofar as the centralpoint of the conversation is concerned- MacGregor's as-surance that an employee's signature on the petition wouldsafeguard future employment the two versions coincide.Further. MacGregor's testimony corroborates the othertacts of this incident aside from the promised employmentsecurity. While Runner falsified her employment applica-tion (as to her age) she readily admitted this on the stand.'I found her to be a credible witness who testified in astraightforward manner.Jerry Zike: Zike is the other discriminatee and thereforehas an interest in the outcome of the proceeding. I havetaken this into consideration, but I am satisfied that Ziketestified candidly and to the best of' his tabilit.Respondent attacks his credibility on the basis that hewas "confused," that he is mentally retarded, and that histestimony regarding the events preceding his discharge con-flicts with the General Counsel's theory thereof. I disagree.While Zike has an educational disability. which he ad-mitted. Zike seemed to me to have an accurate understand-ing of the events preceding his discharge.Respondent's claim that Zike's testimony is inconsistentwith the General Counsel's theor3of his discharge is mis-placed. 'hus. Respondent contends that since per Zike-Zike remoed Zike's name from the decertification petitionat the suggestion of his supervisor (1Tanner), Tanner couldnot have discharged Zike for this reason. However. Zike'stestinlmons. as I will later point out. indicates that Tannertold Zike that the decision for Zike's discharge came tromMac(iregor. not Tulnner.5Finall., Zike's testimony about consulting MacGregor'There was likewise a discrepancy between Runner's affidavit and hertestimons In the affidavit Runner said that when she and Thomas wereleaving the plant on the last dty MacGregor told Thomas that Thomas wasnot suitable fiar factors work. Runner testified that MacGregor gave no rea-son 1o Thomas lor Thomas' discharge in that conversation. When confrontedwith her affidavit she stuck by her testimony MacGregor corroboirated hertestimnon. He admitted that he gave Thomas no reason ftir Thomas' dis-charge in that last colnsersation. In these circumstances, Runner's insistencethat her testimons was accurate (;is it was) on the point supports her generalcredihility' Zike also testified that when he initialls signed the decertification peti-tion. the top part icontaining the decertification language) was typewntten.The top part o t[his petition received in evidence was handwntten Howeser.there were numerous staple-size holes in the original of this exhibit as Iobserved at the hearing. The General Counsel conceded he maw have madesome of these staple holes He did not, however, concede that he made themall. It is not imprhobable that a typewritten top (which would obviously bemore legible than the handwritten sersion) was stapled on when Zike signed.Hence. I fine no adequate hasis ii) question his credibility in this regard. DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore Zike removed Zike's name from the petition is, es-sentially, confirmed by the testimony of MacGregor.2. Respondent's witnessesStevwe MacGregor. MacGregor, the plant manager, wasnot a very credible witness. His testimony was character-ized by a number of significant contradictions, inconsisten-cies, improbabilities, and conflicts with the testimony of Re-spondent's other witnesses.The most significant of these contradictions concernedMacGregor's testimony in respect to his knowledge of whatthe petition was about and when it first began circulating.At one point in his testimony-where he was discussingZike's inquiry of him about how Zike could remove Zike'sname from the petition on Thursday, August 25, 1977'-MacGregor stated he knew nothing about the petition (asof that time). Later in his testimony, however, he stated hebecame aware of this petition on Monday, August 22, andcalled his attorneys about it at that time. In cross-examina-tion he stated that he did not then know what kind of apetition it was. Later on redirect he admitted that when hecalled his attorney on Monday, August 22, he knew that itwas a petition "to kick the union out" that is, either "adecert (sic) or a deauthorization." The former is, of course,what it was.He further testified that he then held a meeting of hisforemen at which he instructed them that on the advice ofhis attorneys he was advising the foremen that they were tokeep their noses out of the petition being circulated in theplant and that, if any questions were broached to the fore-men by employees regarding the petition, the foremen wereto refer the inquirer to the National Labor Relations Board.He then gave the foremen the telephone number of theRegional Office in St. Louis. However, thereafter, he andForeman Yokley-contrary to this advice-took it uponthemselves to obtain answers to employee questions aboutwhether probationaries could sign the petition and told em-ployees who had the petition.In testifying about his discussion on August 22 with em-ployee Thomas about her tardiness and his questions aboutany car pool arrangements Thomas may have had, Mac-Gregor denied hearing from Thomas that Thomas fre-quently pooled with Zike. Yokley confirmed that Thomasso advised MacGregor in this conversation.MacGregor stated that he first learned Thomas hadsigned the petition when it was reported to him by em-ployee Julia Campbell that a fight had occurred in the la-dies' room over the petition and that Thomas had crossedher name off. Waffling in his attempts to explain why he didnot investigate this fight (fighting is a discharge offense un-der Respondent's rules of conduct) MacGregor said thefight was between two women and he could not take actionsince it would have been one person's word against another.I note that later he stated he did not know how many em-ployees were involved in this reported altercation.I feel constrained further to note that his comment aboutone person's word against another and his consequent in-All dates appearing hereinafter occurred in 1977 unless the contrary isnoted.ability to act bears a significant relationship to his own tes-timony. Thus in several instances where there was a one-on-one conflict between MacGregor and a General Counselwitness, MacGregor denied the occurrence altogether. Asto some other incidents where there were several witnessesto the event, he admitted the incident but told a differentversion from that of the General Counsel's witnesses. Alsoin regard to the bathroom incident, he evasively said hisfailure to investigate may have been due to a telephone callor some other distraction. He did not specifically describethis call or any other distraction at the time.As to another matter, MacGregor's testimony conflictswith that of Respondent's witness, former part-time Person-nel Clerk McGahey, the one Respondent witness whom Iwill find to be credible. This matter concerned whose idea itwas to prepare the discharge papers on all three discrimi-natees early in the morning of Friday, August 26 (ratherthan at the end of the day). MacGregor testified thatMcGahey asked him to do this early. McGahey denied this,saying it was rather MacGregor's idea and that MacGre-gor's decision was prompted by her announcement that shewould be leaving early that day.Indeed, MacGregor's testimony about the need to dis-charge the three employees early that morning is inconsis-tent with his other testimony that he needed the services ofall three (after his decision to terminate them earlier in theweek for various reasons) to maintain his tight daily pro-duction schedule.Additionally, MacGregor's testimony in respect to thedecision to terminate Zike contradicts the testimony ofZike's last supervisor, Tanner. MacGregor testified thatMacGregor spoke with Tanner on Wednesday and Thurs-day about retaining or terminating Zike. Tanner said thetwo conversations occurred on Thursday and Friday. Thedifference is crucial because, as I will find, MacGregorlearned on Thursday of Zike's desire to have Zike's nameremoved from the petition. This means that, according toTanner's testimony, the decision to discharge Zike wasmade after MacGregor learned that Zike desired to removeZike's name from the petition.Brenda Davis. Davis is an employee on maternity leavefrom Respondent who assisted in circulating the petition inAugust. She testified about a union meeting which she saidshe attended on August 24. She claimed that Ed Cline, theUnion's international representative, told some 25 to 30people in attendance that those who were circulating thedecertification petition would be blackballed and taken tocourt by the Union. She said Cline further stated that theplant employees would lose important benefits such as se-niority and good wage rates if the Union were voted out.8Davis also testified about asking Runner and Weber to signthe petition. She specifically testified that Connie (Weber)looked at the petition but would not sign it. Later on cross-examination, when she was confronted with Respondent'sno-solicitation rule, she denied that she had the petitionwith her when she spoke to Weber and Runner. This is a8 MacBride was the only other employee shown to have attended thismeeting. She testified that the matter of decertification was brought up atseveral meetings but she had no details.60 JUSTRITE MANUFACTURING CO.direct contradiction. Inasmuch as this contradiction is sig-nificant and in view of Davis' nervousness on the stand, Iattach little weight to her testimony.Jean McGahey. McGahey, a former employee, who, inaddition to other duties, at one time assisted MacGregor inhandling personnel paperwork, testified to the best of herability. She has no interest in these proceedings, havingbeen separated from employment with Respondent by mu-tual agreement in September. I found her a very crediblewitness.John Albert Tanner. Al Tanner, who is still employed,was Zike's last foreman. His testimony in respect to theleadup to Zike's termination conflicts with that of MacGre-gor, as I have pointed out. Tanner blinked noticeably whendenying certain elements of conversation with Zike whichwere pertinent to the General Counsel's case.I also found him somewhat evasive with respect to hisknowledge of the petition. At first he said he had heardabout it from the employees a couple of weeks before Zikewas discharged (i.e., 2 weeks before August 26). But theinformal petition began circulating during the week of Au-gust 22 (it is dated August 24 and the earliest signatures aredated August 24). Still later Tanner vaguely recalled thatMacGregor brought out at a meeting in MacGregor's officethat a petition "was going around but that's all." Still laterin his testimony, Tanner recalled that at said meeting hewas provided with a telephone number for the NLRB.which he said is still on his desk.Tanner, who continues to be a foreman with Respondent,has an obvious interest in the outcome of these proceedings.I do not credit him.Pete Yokley: Pete Yokley also continues to work as aforeman for Respondent. He did not create a favorable im-pression on the stand. He kept looking at MacGregor dur-ing most of his cross-examination, as if to be sure of Mac-Gregor's reaction to Yokley's testimony. This left me withthe distinct feeling that he was trying to impress his supe-rior, MacGregor, with what he said, hence he was givingtestimony favorable to Respondent's case to advance hisown position. In my judgment he also played cat andmouse with counsel for the General Counsel and with me inanswering questions about the packing errors of Thomas. Ihave already commented on the contradictions between histestimony and that of MacGregor. I do not credit his testi-mony where it conflicts with that of the General Counsel'switnesses.D. The Events in QuestionI. The alleged 8(a)(1) violationsThese incidents are referred to in paragraph 5 of thecomplaint.5-A and B: During the first week of August MacGregorapproached MacBride at her station in the pressroom at theplant and engaged her in discussion. MacGregor told Mac-Bride that if the employees voted down the Union the Re-spondent could guarantee 2 years without layoff. MacGre-gor also told MacBride that every time the Union didsomething to help the employees it cost the employees moremoney, whereas Respondent wanted to do the same thingfor employees and it would not cost them anything.9I find that MacGregor's statement about a no-layoffguarantee was a promise of benefit to an employee to en-courage her to withdraw support from the Union and thatRespondent thereby violated Section 8(aX 1) of the Act.I further conclude that MacGregor's statement aboutwhat Respondent could do for employees was intended toconvey to MacBride the impression that Respondent wouldprovide the same benefits to employees that the Union hadobtained for them-only without the Union and the need topay union dues. This was likewise a promise of benefit toencourage apostasy from the Union, and Respondent alsothereby violated Section 8(a)(l) of the Act.'°5 C and D. On or about August 22, 1 find, based on theadmissions of MacGregor in this regard, Respondentlearned that a petition was circulating or about to circulate,the purpose of which would be to remove the Union as theemployee's bargaining representative. MacGregor advisedhis attorneys and his foremen of this matter on that morn-ing.On or about that same morning Foreman Yokley spokewith Debbie Thomas, one of the alleged discriminatees atthe plant. Yokley asked Thomas what Thomas thought ofthe Union. Thomas said she did not know because she hadnot worked there very long and had little information aboutthe Union. Yokley continued by asking Thomas to sign apetition which would be coming around. He told Thomasthat he had heard from someone higher up that if Thomassigned the petition she could be pretty sure of having a jobthere. When Thomas asked Yokley what he meant by that,Yokley responded that usually when "probational" peopleare late (Thomas was a probationary employee who had atardiness problem) "they let them go just like that.""I find that, by promising Thomas a benefit for signing thepetition to decertify the Union, Respondent through Yok-ley also violated Section 8(a)(l) of the Act.I find that, by Yokley's questioning of Thomas about herunion sentiments in the same conversation in which hepromised her a benefit (continued employment) to with-draw support from the Union, Yokley coercively interro-gated Thomas in respect to Thomas' union views in viola-tion of Section 8(a)(1) of the Act.5-E. On or about August 23, Yokley again approachedThomas and asked her if she had signed the petition. Shestated that she had not.'Yokley's questioning on this occasion of Thomas neces-sarily placed her in the position of admitting whether shewas for or against the Union (viz, if in favor, she would nothave signed the decertification petition; if against, shewould have signed). I find that by Yokley's instant ques-91 so find based on the credible testimony of MacBnde. I do not creditMacGregor's denial in respect to the no-layoff promise. He did not deny theother aspects of the conversation.I0 See South Shore Hospital, 229 NLRB 363 fn. 1 (1977).t My findings as to this conversation are based on the credible testimonyof Thomas in this regard. I do not credit Yokley's denials that such a conver-sation occurred. He did not specifically deny interrogating her about herunion sympathies at the time.12 I so find based on the credible testimony of Thomas in this regard. Acareful analysis of Yokley's testimony indicates that while he denied askingThomas if she w.ere going to sign, he did not den) asking her if she hadsigned.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioning (against the background of Yokley's prior promiseof benefit to Thomas to encourage her to sign the petition)Respondent again coercively interrogated Thomas in viola-tion of Section 8(a)(l) of the Act.5-F. On or about August 23 then-employee Debra Schu-macher asked MacGregor for 1 week's leave around Octo-ber 15, when she expected to be (and later was) married.MacGregor asked if Schumacher wanted the time before orafter the wedding, and she responded "after." MacGregoropined that she could probably have the time off, but heasked her if she had heard about the petition going around.Schumacher answered in the affirmative. MacGregor theninquired what Schumacher thought of it, and Schumacherstated she did not know. MacGregor explained that thepetition was not to get the Union out but just to vote to seeif an individual wanted to hear Respondent's side of thematter. MacGregor asked Schumacher if she was going tosign it, and Schumacher said she did not know. MacGregorthen started walking away and, as he was leaving, MacGre-gor told her that whether she signed the petition woulddecide if she got the time off.'Schumacher candidly conceded that this parting shot wasmade in jest.Aside from arguing that MacGregor's version of this inci-dent-which I have rejected-should be credited, Respon-dent urges that since according to Schumacher the laststatement was made in jest, no threat could be implied fromthis statement. I disagree.It is a stock verity in the storehouse of conventional wis-dom that many a truthful word is said in jest. And theinstant remark could well be taken seriously because Schu-macher was not entitled necessarily to a week off-and in-deed did not get it. Hence, the analysis of this incidentcannot end with what was said and how it was stated butmust proceed to examine whether the statement was takenas a joke. Schumacher, with the same candor that markedthe rest of her testimony, stated that while her impressionwas that MacGregor was joking she was not certain if hewas or was not.'4This testimony then returns the analysis to square one,that is, the remark must be judged by its essential content'and not the manner in which it was delivered. Judged onthat basis, it is plainly a promise of benefit to an employeeto withdraw her support from the Union.I therefore conclude that by this promise of benefit, Re-spondent interfered with, restrained, and coerced Schu-macher in the free exercise of her Section 7 right to supportthe Union and that Respondent thereby violated Section8(a)(l) of the Act.By questioning Schumacher in the same conversationabout her intentions with regard to the petition, Respon-dent through MacGregor coercively interrogated her also inviolation of Section 8(a)( ).' These findings are based on the credible testimony of Schumacher. I donot credit the contrary testimony of MacGregor who, although admitting theleave request, testified that Schumacher asked about the petition (and hereferred her to the NLRB); that he did not ask her if she would sign it andthat he placed no such condition on her leave authorization.14 The nature of the remark and the way it was taken distinguishes thiscase from Radio Kemetal Industries, Inc., 144 NLRB 546, 554 (1963), reliedon by Respondent.It See Wichita Eagle & Beacon Publishing Co., Inc., 199 NLRB 360 (1972).5-H, 1, J, and K: On or about August 23, MacGregorapproached MacBride and asked her whether she hadheard about the petition going around. MacBride askedhim what petition he meant. MacGregor explained that thepetition was to see whether the employees wanted to have avote to see whether the Union goes out or not. MacBrideresponded that she had not seen it.MacBride thereupon proceeded to discuss the Unionwith MacGregor. She asked him how employees would beassured, without the Union, that he would not fire them. Heassured her that he would not take such action. MacBride(obviously referring to her previous conversation with Mac-Gregor of about 3 weeks before) reminded him that he hadpromised 2 years without layoff and asked him how hecould do that. MacGregor rejoined, simply, that this wasright. MacBride then asked him about cost-of-living in-creases, and he answered affirmatively. MacGregor con-cluded the conversation by telling MacBride that if Mac-Bride wanted to see the petition Margaret Sparling had it,and MacGregor pointed out Margaret Sparling.'6I conclude that by MacGregor's conduct in the foregoingconversation, Respondent violated Section 8(a)(1) of theAct, separately, by:(a) Repeating his promise to MacBride that Re-spondent would guarantee 2 years without layoff if theUnion was voted out.(b) Promising cost of living increases under thesame condition.(c) Coercively interrogating MacBride by askingabout the decertification petition in the same conversa-tion and putting MacBride unlawfully to the choice oftaking action to sign it by showing where she could goto find it.(d) Assisting her in locating the petition after induc-ing her to sign it in the same conversation."5-L and M. On or about August 24, alleged discrimi-natee Thomas was approached by MacGregor and asked inthe presence of Yokley if she had signed the petition. Shesaid she had not done so. She also stated that she did notknow who had the petition. After she said this. MacGregorasked her if she knew certain people, but she knew none ofthese. MacGregor thereupon advised Thomas that either he(MacGregor) or Yokley would show her the woman whohad the petition. MacGregor told Thomas she could thensign the petition.'8I conclude, against the background of Yokley's priorbeneficial inducements of Thomas to sign the petition, thatRespondent by the foregoing conduct of MacGregor coer-cively interrogated Thomas about her failure to sign thepetition and that said conduct violated Section 8(a)(1) ofthe Act.I conclude that Respondent further violated Section8(a)(1) by MacGregor's offer to show Thomas who had the16 My findings in respect to this conversation are based on the credibletestimony of MacBride in this regard. I do not credit MacGregor's denialthat the conversation occurred.'7Asheville Sleel Conmpany, 202 NLRB 146, 150, fn. 28 (1973).~8 I so find based on the credible testimony of Thomas. I discredit thedenial of MacGregor that this conversation occurred and the denial of Yok-ley that MacGregor discussed the petition in any conversation with Thomaswhich Yokley witnessed.62 JUSTRITE MANUFACTURING CO.petition after inducing her unlawfully to sign it and interro-gating her about whether she had done so.5 AN. Later in the afternoon of the same day (as 5-L andM, supra) that is, on August 24, Thomas was passing byYokley, and Yokley pointed out Sparling as the womanwho had the petition. Thomas said "O.K."'5By Yokley's instant conduct, which I conclude was a fol-low-on of the incident described in 5-L and M, supra, Re-spondent further violated Section 8(a)( 1) of the Act."25 O. On or about August 24. alleged discriminatee Zikesigned the petition. Afterwards on that same day he wasapproached by his foreman, Al Tanner, who asked himwhy he had signed it. Zike responded that he had signed itbecause he didn't think it would cause any trouble. Tannerreplied that Zike shouldn't have signed because he might aswell be working for nothing. For, said Tanner, without aunion "they" would lower the pay.2'I conclude that by the foregoing act of Tanner, Respon-dent created the clear impression of surveillance by Tannerof Zike's exercise of his Section 7 right to oppose the Union(by signing the petition), and Respondent thereby violatedSection 8(a)( 1) of the Act.5-P and Q.' On the morning of August 25 Brenda Davisapproached employee Weber and alleged discriminateeRunner at the plant. Davis withdrew the petition from un-der her clothing and asked Weber and Runner to sign it.They did not. In the afternoon of the same day Davis againapproached Runner and Weber and asked them to sign thepetition. Again they refused. In one or both of these meet-ings Runner or Weber told Davis that one or both couldnot sign the petition because they were probationary em-ployees.22Later Davis spoke to Yokley, her foreman, and askedhim if he had heard about the petition going around. Headmitted that he had. Davis then asked if Yokley could findout whether a probationary employee could sign it. Yokleysaid he did not know..)Yokley thereafter took Davis' question to MacGregor,who attempted unsuccessfully to reach his attorneys andask them. Yokley then telephoned the NLRB's RegionalOffice, which advised him that if the probationary employ-ees could become members of the bargaining unit, theycould sign a decertification petition.2Later that afternoonMacGregor spoke to Weber and Runner and told themthey had the right to sign the petition even though theywere probationary employees. MacGregor then told theemployees that those who signed the petition would still be19 These findings are based on the credible testimony of Thomas in thisregard, as corroborated essentially by Yokley. I do not credit Yokley's fur-ther testimony that Thomas asked Yokley who had the petition. Yokleyadmitted telling her who did and further admitted that he knew who waspassing the petition around from information given him by Brenda Davis,his sister-in-law. The latter is a rank and file employee and was a Respondentswitness. Davis herself helped circulate the petition.20 .4,heille .iStel, (Compani, rupra21 These findings are based on the credible testimony of Zike in this regard.I do not credit Tanner's denial that this conversation took place.22 These findings are based on a composite of the credible and essentiallycorroborative testimony of Weber and Runner as partially further corrobo-rated by Davis. To the extent that Davis' version is contrary I do not creditit.23 Davis credibly so testified without dispute.24 MacGregor so admitted.employed even if there were a strike or a layoff. Both re-fused to sign.25I conclude that in this incident MacGregor offered theemployees the promise of a benefit to withdraw their sup-port from the Union, and that Respondent thereby violatedSection 8(a)( 1 ) of the Act.5-R.' On or about August 29 or 30, that is, about a weekafter employee Schumacher requested MacGregor for aweek's leave when she got married, MacGregor again spoketo Schumacher on this subject. MacGregor told Schumach-er he did not know whether he could give her a week's leaveas she had requested because production was up. He alsotold her that at least one other person had asked for leave atthe same time for the same reason, hence he could only giveSchumacher a couple of days off.2:In all the circumstances and contrary to the GeneralCounsel and the Charging Party, I do not find that Mac-Gregor's instant determination to offer Schumacher asmaller amount of leave constituted an implementation ofthe condition he placed on that request a week before (thatshe sign the petition). While it is true that she did not sign itand it is further true that Zike. Thomas, and Runner had inthe meantime been discharged, MacGregor did offer Schu-macher some leave and he offered a business justificationfor cutting back on the amount of leave she had requested.MacGregor did not mention the petition in this conversa-tion nor the fact that Schumacher had failed to sign it.Further, another employee. Donna Dow, as Schumacherconfirmed, was also about to get married at the time.In the light of all the above, I conclude that MacGregor'sentire statement in this second conversation dispelled anyimplicit connection between his eventual limited leave offerand the earlier condition he had placed on Schumacher'srequest for a longer period. Accordingly, I shall recommendthat this allegation of the complaint be dismissed.2. The alleged 8(a)(3) violationsDeborah Thomas.' According to her absentee record,Thomas began work on or about July 19. She was dis-charged on Friday, August 26, before 9 a.m., while she wasstill a probationary employee.27During at least the last part of her employment she wasworking in Respondent's shipping department under Fore-man Pete Yokley.While working for Respondent, Thomas was late somenine times in the morning or at lunch. She was absent for 3days due to illness (but obtained a doctor's excuse), and shewas charged with two shipping errors.As I have already found, Yokley spoke with Thomas onAugust 22, the Monday of the last week of her employmentand asked her opinion of the Union. She responded that she25 These findings are based on the credible and essentially corroborativetestimony of Weber and Runner. MacGregor admitted advising them thatthey could sign the petition even though they were probationanes. He deniedthe remainder of the conversation. I do not credit the denial.16 These findings are based on the credible testimony of Schumacher inthis regard as partly corroborated by MacGregor. MacGregor testified thathe said he could only give Schumacher a couple of days off which was notdenied by Schumacher.-1 A new employee remained probationary for 45 working days under thecollective-bargaining agreement then in effect between Respondent and theUnion.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDknew little about it. Yokley continued the conversation bypointing out that there was a petition going around and,according to someone higher up, said Yokley, Thomascould be pretty sure of having a job there if she signed it.When Thomas asked Yokley what he meant, Yokley saidthat probationary people who were late were usually let golike that, but if she signed the petition she could be fairlysure of a job. In this same conversation Yokley askedThomas if she would sign the petition, and she said she didnot know.On August 24, as I have recounted, Thomas was ap-proached by MacGregor and Yokley, and MacGregorasked her if she had signed the petition. She said she hadnot. When she added she did not know who had the peti-tion, MacGregor asked her if she knew certain people,which she did not. MacGregor promised her that he orYokley would show her who had the petition and she couldsign it. Later that day Yokley pointed out Sparling toThomas and said Sparling had the petition.On August 25, at the 9 a.m. break, Thomas signed thepetition. That afternoon, at the 2:30 p.m. break, shescratched her name off the petition. Still later that sameafternoon, MacGregor, as he admitted, learned from JuliaCampbell, another petition signer, that Thomas had takenher name from the list.According to her timecard, Thomas was discharged thenext day effective 8 a.m. This was about the same time asthe discharge of Runner, who had not signed the petitionand Zike, who had struck his name from it. Yokley, whodischarged Thomas, gave her no reason for this action.Thomas was initially unable to contact MacGregor to ob-tain his explanation.After her discharge Thomas went outside the plant whereshe met Runner. After speaking to one another, Thomasand Runner came back into the plant in an attempt to findout why they were discharged. They met MacGregor in thehall and engaged him in conversation. MacGregor gaveRunner the reason that she was unsuited to factory work.MacGregor told Thomas that with Thomas it was just likeher discharge slip showed-"Probationary employee-noassignment of cause." (Under the collective-bargainingagreement in effect at that time, Respondent was not re-quired to assign cause for terminating probationary em-ployees.) Thomas continued to ask for a reason, but nonewas given. Thomas also asked about her check, and Mac-Gregor said she would have to come back for it. When thethree got to the plant door, MacGregor put his hand onThomas' back and shoved her, telling her to get out or hewould call the sheriff.'8Respondent contends that Thomas was discharged forlateness, absenteeism, and two shipping errors.According to MacGregor and Yokley, they first spokeabout terminating Thomas in a telephone conversationwhile MacGregor was on vacation during the week preced-ing Thomas' discharge. Per MacGregor, his supervisor,Witte, also spoke to him about Thomas' absence during thissame conversation. (Witte spoke to MacGregor, then Yok-ley spoke to MacGregor in this same phone call.) Further,according to Thomas and Yokley, they spoke twice on:s The testimony as to this series of incidents is not essentially in dispute.Monday morning, August 22, about Yokley's desire to fireThomas and decided to do so after the second conversation,by which time MacGregor had learned of Thomas' twoshipping errors. MacGregor informed Yokley, he said, thathe would not fire Thomas on the morning of August 22, butwould wait until the end of the week when a replacementwould be hired for her. (Later that week MacGregor didhire some II new employees, all of whom started the fol-lowing Monday, August 29, except I skilled employee whobegan on August 24.) That same morning, August 22, Mac-Gregor spoke to Thomas in the presence of Yokley and toldher that her lateness would not be tolerated and that if shecarpooled with Zike she should not wait for him.As to Respondent's claimed reasons fbor dischargingThomas, Thomas' timecards show she was late some ninetimes (although only on some four occasions was she suffi-ciently late to require notation on a separate lateness rec-ord). She was also absent for 3 days in mid-August forwhich she had a doctor's excuse. Finally, she was indeedguilty of two shipping errors which had occurred at thebeginning of August (although MacGregor did not learn ofthem until later).I reject Respondent's contentions that these deficienciessupply the real reason fbr Thomas' discharge.All of Thomas' derelictions occurred before Yokleyspoke to her on August 22 and told her she could be fairlysure of continued employment if she signed the petition.This means, of course, that however grievous were her of-fenses (none of which was repeated thereafter) they wereinsufficient to cause her discharge, if she would sign thepetition. Since she later signed the petition but still laterwithdrew her name from it, the withdrawal could providethe only basis for her discharge based on what Yokley hadtold her.Further, the testimony of Yokley and MacGregor, in re-spect to their August 22 determination to dischargeThomas, does not jibe with the actions they took thereafter.Thus, both of them spoke to her that morning about hertardiness problem-after they say they had decided to dis-charge her. MacGregor explained this paradox by statingthat they would continue to need Thomas until the end ofthe week and they needed her at work on time. He furtherexplained that Respondent's plant runs on a productionline system and "In Ms. Thomas' case the foreman lines upher work prior to the start of the bell." MacGregor said ifThomas did not show up the foreman would not knowwhether to schedule her or not. MacGregor also pointedout that Thomas, at the time, was one of only four employ-ees in the shipping department.Yet, when Friday (August 26) came, MacGregor letThomas go early in the morning despite the tight produc-tion schedule and before any replacement for her had be-gun employment with Respondent. MacGregor even statedthat probably no one finished her work that Friday. Heattempted to explain the decision to let her go early thatday on the basis that McGahey, the part-time personnelclerk, was going to be leaving early and he wanted to getthe papers processed by McGahey while McGahey was stillthere. Although McGahey did leave early that day, she didnot recall completing the personnel paper work. But even ifshe did, the question remains unanswered why the tightproduction schedule had to give way to this matter of per-64 JUSTRITE MANUFACTURING (CO.sonal convenience, particularly where-as a practical mat-ter-the discharge slips could have been distributed in thelate afternoon and the several termination actions (on var-ious records) could have been made effective at day's end(albeit accomplished in the morning).According, I reject Respondent's defenses. I concluderather that Thomas was discharged because she removedher name from the petition. In so holding. I particularlyrely on what Yokley told Thomas about her continued em-ployment when he first asked her to sign the petition. I alsorely on the efforts of both MacGregor and Yokley to haveher sign and the general interest of both MacGregor andYokley-as shown by the credible testimony throughoutGeneral Counsel's case-in having the petition succeed. Ifurther note the anger displayed by MacGregor when heshoved Thomas at the door of the plant, a physical act of aman against a woman, which could hardly be justified onthe basis of some tardiness, 3 days' sick leave, and twoshipping errors.I conclude therefore that, by discharging Thomas andsubsequently failing to reinstate her, Respondent has vio-lated, and is violating, Section 8(a)(l) and (3) of the Act.2Jean Runner. Runner was employed on August 8 and,like Thomas, was still a probationary employee at the timeof her discharge on August 26 before 9 a.m. in the morning.Runner was 17 at that time and had falsified her employ-ment application to show that she was 18.On August 25, Runner and Weber, it may be recalled.were twice approached by Brenda Davis to sign the peti-tion. Neither did so on either occasion, and in at least oneof the incidents one or the other of them raised the issuewhether a probationary employee could sign the petition.Davis thereafter pursued this question with Yokley, whorepeated it to MacGregor, MacGregor called his lawyers,unsuccessfully, and then telephoned the Regional Office ofthe Board to get the answer (which was that they could signit, even though they were probationary). MacGregor spoketo Runner and Weber later that day and conveyed this in-formation to them. He also told them that any employeewho signed the petition would still be employed if therewere a strike or a layoff. Both refused to sign.Respondent defends that Runner was discharged for fal-sifying her employment application to show that she was18.MacGregor testified that state law prohibits the hiring ofemployees under 18 to work with power-driven machineryand that he was aware of this law. He said he became sus-picious that Runner was underage when he was on vaca-tion. He said that when he returned to work he was goingthrough employment applications on file and noticed Run-ner's application and that of another Runner (Sandra,Jean's sister-in-law as it turned out) and noticed their birthdates were only 4 months apart. He continued that the mat-ter then came up in an unrelated conversation at about thattime with Mr. Reveal of the Illinois Department of Labor.While MacGregor was advising Reveal of the names ofpeople hired by Respondent who were on public aid, Mac-Gregor mentioned Runner, whose mother is, apparently, inthat category. Reveal replied that Runner was underage.29 The Rogers Manufacturing Company. 228 NLRB 882 (1977)MacGregor testified that on or about Wednesday, Au-gust 24, he went and spoke with Runner's supervisor. Yok-ley, and her foreman, Bates, about Runner's performance.Yokley, he said, said Runner was slow and that Respondentshould get rid of her. MacGregor claims he neverthelessdecided to retain Runner Friday (so that she could be re-placed on Monday) because, under Respondent's schedule,she was required to stack boxes on Thursday.Runner was given a pink slip showing merely "proba-tionary employee-no assignment of cause" and let go onFriday, August 26, before 9 a.m. I have already recountedhow she ran into Thomas outside the plant and both re-turned to ask MacGregor why they were discharged. Inthat conversation MacGregor told Runner that Runner wasdischarged because she was not good enough for factorywork. He did not tell her she was fired for being underage.Nor indeed did he ever ask her if she was.WRespondent's defense that Runner was discharged forcause falsifying her employment application to show shewas 18, when she was really 17-rests on the testimony ofMacGregor, who claimed he was fairly sure of this falsifica-tion on or about Wednesday, August 24. Reveal did nottestify. I do not credit MacGregor's testimony about whenhe learned of this falsification, hence the defense fails.3But even if I were required to deal with the defense on itsmerits I would still reject it. For here again MacGregor'sactions do not jibe with his words.Thus, if state law prohibits the hiring of an employee towork in a factory with power-driven equipment, why wasRunner not let go immediately? And what need was therefor MacGregor to ask Yokley about her performance? Forher performance, good or bad, would make no difference ifshe were forbidden to work in the plant. While Runnerwent to work on Thursday stacking boxes, which does notseem hazardous, MacGregor admitted she was sent back towork on power-driven equipment on Friday! Even then,bearing in mind the claimed exigencies of Respondent'sproduction schedule, she was let go before 9 a.m. (instead ofat 3:45 p.m.). MacGregor testified he had no idea who fin-ished her work that day.Further, state law does not require individuals to be 18 to" Curiously, about 2 months later when MacGregor suspected that an-other employee, Wallace, was underage he confronted Wallace directly andasked her. She admitted she was under 18 and asked him what he would do.He said he would contact his attorney.n I do not credit this testimony for a number of reasons. I have alreadycommented at length on the credibility of MacGregor. And I have men-tioned that the testimony, as to when MacGregor learned of the falsification,is uncorroborated. Also I note that MacGregor never told Runner that shewas being discharged for being underage despite the fact that, contrary toRespondent's normal policy in respect to probationary employees, he did notgive her a claimed reason for her termination on August 26 the said she wasnot good enough for factory work).Further, MacGregor's full testimony as to the event which allegedly sub-stantiated his initial suspicion about Runner's age is not convincing. Thatevent, as noted, was his examination of the employment applications on filefor Jean Runner and Sandra Runner which he uncovered after August 22while reviewing applications with a view toward hinng new employees. Laterin his testimony, when MacGregor was describing the hiring procedure, hesaid that applications were "only good for 30 days." When it was pointed outto him that. when he purportedly looked at Jean's application after August22, that application (dated June 6) was 2-1/2 months old, MacGregor nim-bly explained that he was "probably" reviewing older applications becausehe did not find what he wanted among those from August and July. What hedid not explain is why he would be looking through applications which wereno longer "good" (by his own admission) as a source of new employees.65 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDI)work at a factory. They must be 16.12 While Respondentbelatedly argued (after the hearing) that Federal law andregulations do have a prohibition against employees work-ing with power-driven equipment who are under 18, this isnot what MacGregor said. Nor has it been demonstratedwith any certainty that all the power-driven presses orequipment operated by Respondent fall under the proscrip-tion of Federal law for employees under 18.I, accordingly, reject Respondent's defense.I rather conclude that Runner was fired for refusing tosign the petition. In so finding I note that she was firedabruptly with two other employees who withdrew theirnames from the petition on the morning of the day after allrefused to sign or withdrew their names from the list. I alsorely on what MacGregor told Runner on August 25 aiter hepurportedly suspected she was underage, that is, essentiallythat employees could be assured of continued employmentif they signed the petition. This means, of course, that ift'MacGregor then indeed knew she was underage, he wouldnonetheless have retained her if she had signed. And hemight have placed her in a capacity which would not re-quire her to operate power-driven machinery, if a poweredproduction assignment at Respondent's plant is indeedbarred by Federal law and regulation (or if he thought itwas barred by State law and if nonproduction work is notthereby barred). She was, in fact, working in a nonproduc-tion assignment on August 25 (stacking boxes).I, accordingly, conclude that by discharging Runner andrefusing to reinstate her, Respondent has violated and isviolating Section 8(a)(1) and (3) of the Act."Jerry Zike. Jerry Zike began work for Respondent onJuly 25, 1977, and, when he was discharged on August 26 atabout 9 a.m., he was still a probationary employee. Zike hasan educational disability which Respondent knew when ithired him. He was, in fact, hired under a program to hirethe handicapped which Respondent operates as a Govern-ment contractor. Zike was employed first as a material han-dler in department 21 under Supervisor Ray Grasl. Zike'sjob was to keep some 16 production employees suppliedwith parts. After several days it was clear that Zike couldnot keep up with the work and he threatened to quit.MacGregor, therefore, transferred him to a similar jobunder Foreman Tanner, which was less hectic.Zike was given his termination slip by Tanner before 9a.m. on the morning of August 26, when Tanner took Ziketo coffee in the break room. Zike told Tanner that Zikethought the reason Zike was being fired was because Zikehad taken his name off the petition. Tanner agreed. In fur-ther discussion of the reasons for Zike's discharge, Tannertold Zike that MacGregor said MacGregor thought Zikecould not handle Zike's job. The conversation concludedwhen Tanner patted Zike on the back, told Zike that Zikedid good work, and that Zike could use Tanner's name fora reference if Zike sought further employment.34I have recounted at length Respondent's efforts to haveemployees, particularly probationary employees, sign the32 See Resp. Exh. 16.t3 The Embers of Jacksonville, Inc. 157 NLRB 627 (1966). N'e FoodlandInc., 205 NLRB 418 (1973).13 These findings are based on the credible testimony of Zike in this regard.I do not credit the testimony of Tanner to the contrary. Tanner, in any event.admitted that Tanner offered to be a reference for Zike.decertification petition. Probationaries were not required atthe time to join the Union under the current collective-bargaining agreement's union-security clause until they hadbeen employed for 45 calendar days. Zike signed the peti-tion on August 24 but removed his name on August 25.Zike took the latter action after lForeman Tlanner told himit would be unwise for the employees to work tor Respon-dent without union representation as I have recounted.Prior to removing his name, Zike spoke to MacGregor toask MacGregor how Zike could go about getting his nameoff the petition. There is a conflict in the testimony as towhat each said on this occasion; but, significantly, it is notdisputed that Zike at that time advised MacGregor ofZike's desire to get his name off the petition. Zike crossedout his name that afternoon in the same incident in thebreak room as that in which Thomas struck her name fromthe petition. In view of T anner's statement to Zike aboutZike signing the petition, MacGregor's knowledge thatThomas crossed out her name, and the intimate involve-ment of Respondent with the circulation of the petition allweek, I conclude that MacGregor. on August 25, learnedthat Zike had carried out Zike's wish by striking his namefrom the petition on the same date.Respondent defends that Zike was discharged during aregularly scheduled 4-week review of his qualifications as aprobationary employee.? MacGregor spoke with Zike'sthen supervisor, Tanner. who suggested to MacGregor bothon that day and the next day that Zike be discharged. Tan-ner's purported reason was that Zike was too slow and thatthe production employees with whom Zike worked werecomplaining that Zike was not getting materials to them ontime. I reject this defense.1The defense rests entirely on the testimony of Tanner andMacGregor, both whom I have generally discredited. Noproduction employee with whom Zike worked was called totestify. No written warnings were produced nor any otherdocumentary evidence to show any complaints made bymanagement or by employees about Zike's performance.But here again, even if I were to consider the testimonyof' Tanner and MacGregor in respect to their reasons fordischarging Zike. I would again reject it as a valid explana-tion for Zike's discharge. For MacGregor testified that hespoke with Tanner about Zike's performance on August 24and again on August 25 when it was agreed that Zike wouldbe terminated. Tanner said that MacGregor spoke to himtwice about Zike but the second time was August 26. Thisdifference, as I have already mentioned in my credibilityfindings, suprt, is crucial because according to Tanner nodecision was made to fire Zike until after Zike had takenZike's name off the petition.Respondent also urges, in attacking the General Coun-sel's case in respect to Zike, that Zike's testimony concern-ing Tanner's influence over Zike's decision to remove Zike'sname from the petition is at odds with the General Coun-sel's theory of Zike's discharge. Thus, Respondent says, ifZike withdrew his name at Tanner's urging, Tanner couldnot have discharged him for this reason. I reject this conten-tion.15 Mac(Gregor does this because the employee becomes eligible fbr insur-ance after 30 days.66 JUSTRITE MAN[!FA( ItURING CO.For in Zike's termination interview, recounted suprl,.Zike was told hb Tanner that MacGregor was the one whoopined that Zike could not do Zike's job. That is, MacGre-gor, and not Tanner, was the one who determined to dis-charge Zike and for the purported reason of Zike's incoim-petence. There is no indication from Zike's testimony thatTanner decided to discharge Zike. Tanner. according to thetestimony of Zike. thought Zike's work performance wasgood and agreed with Zike that the real reason Zike wasdischarged was because Zike removed Zike's name from thepetition.I so find. I further find that by discharging Zike for thisreason and failing to reinstate him, Respondent has vio-lated and is violating Section 8(a)(1) and (3) of the Act."IV. tilt u111 t tO 1 ( i UNFAIR L.ABOR PRA tiitUS tPO'N( O)MMI:R( IThe activities of Respondent set forth above. occurring inconnection with its operations described in section 1, above.have a close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.CON( t I SIONS ()I LA\VI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.2. Local 8390 and District 34 are labor organizationswithin the meaning of Section 2(5) of the Act.3. By coercively interrogating its employees about theirfeelings toward the Union; by asking them to sign a decer-tification petition and coercively interrogating them aboutwhether they had signed it; by offering them inducementsto sign it or to vote the Union out: and by assisting them insupporting that petition. Respondent has violated Section8(a)(1) of the Act.4. By discharging Jerry Zike, Debbie Thomas, and JeanRunner on August 26, 1977, and by thereafter refusing toreinstate them. Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.5. The aforementioned unfair labor practices are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.6. Respondent has not committed any other violationsalleged in the complaint except as found herein.M Respondent further contends that ans analysis of its hires (Resp. Exh11) and the names on the petition indicates that nine probationary employ-ees, employed in the week of August 22, did not sign the petition and are stillemployed. I see no significance in this. Respondent's failure to discriminateagainst some employees does not establish that it has not discriminatedagainst othersRespondent further notes that two of three other probationary employeeswho signed the petition haise subsequently been discharged without assign-ment of cause Again I do not see where this takes us The record does notshow whether or not these employees were induced to sign b5a Respondentofficial or, it so, on what basis, nor does the record show what derelictions ofduty they may have been guilts of which could have required Respondent todischarge themTltli Ri.MEI)YThe recommended Order will contain the conventionalprovisions (except as regards Jean Runner) for cases involv-ing unlawful discharge and unlawful refusal to reinstate inviolation of Section 8(a53) and ( 1) of the Act and unlawfulrestraint and interference in vt),lation of Section 8(a)(1) ofthe Act. This Order will require Respondent to cease anddesist from the unfair labor practices found and to post anotice to that effect which will also state the affirmativeaction Respondent will be required to take to remedy theseviolations.Thus, Respondent will be required to offer DebbieThomas and Jerry Zike immediate and full reinstatement totheir former positions or, if such positions no longer exist.to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges. Each will bemade whole tior an, loss of earnings he or she may havesuffered by reason of Respondent's discrimination by pay-ment of a sum of money equal to that which he or shewould have earned from the date of their discharge to thedate of' the oflfer of' reinstatement less net interim earnings.if any. to be computed in the manner prescribed in F W4H'o/lls'orih (ompan'r, 90 NLRB 286 (1950). with interestthereon as prescribed by Florida Swcel Corporation, 231NI RB 651 (1977)."It will be further recommended, in view of the unfairlabor practices in which Respondent has engaged (seeN.L. R.B. .Dntwistle Mfg. Co., F.2d 532. 536 (1941)), thatRespondent shall he ordered to cease and desist from in-fringing in any other manner upon the rights guaranteedemployees by Section 7 of the Act.The remedy in respect to Runner must take into accountcertain factors which vary from the conventional situationinvolving a discriminatory discharge. Respondent contendsthat, if Runner is found to have been unlawfully dis-charged. as I have held. she should be found ineligible forreinstatement and backpay because she falsified her age. Ifind partial merit in this contention.Respondent introduced no evidence of an explicit corpo-rate policy not to hire employees who are under 18. How-ever, MacGregor testified that he does not hire employeesunder that age; and Runner. for her part, candidly con-ceded that she knew that in order to be involved in factorywork she had to be at least 18 years old-whereas she fur-ther admitted that she was only 17 when she began work onAugust 8 after stating falsely on her employment applica-tion that she was 18.Nevertheless, the falsification of a prior Respondent em-ployment application (at least insofar as age is concerned)does not, under Respondent's policy, forever preclude theapplicant from all opportunity to work for Respondent.Thus Respondent, after the discovery of an age falsificationin a recent incident, discharged the employee but gave herthe right to file a new application for further employmentafter she reaches her 18th birthday.?9Summarizing these anomalous elements, it is clear that if'7See, generally. Iris Plunmbing & Heauing (;o. 138 NLRB 716 (1962)13 MacG(regor s, advised Jeanne Wallace who was discharged for beingunderage on Octobher 28. 1977.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRunner had not falsified her application, she would nothave obtained work when she did.3On the other hand, as Ihave held, she was not discharged for being underage butrather because she refused to sign the decertification peti-tion. Finally, while it is now known that she falsified heremployment application when she came to work for Re-spondent in August, it has also been established that such afalsification does not per se bar her from all future employ-ment with Respondent.Hence, in order to remedy the unfair labor practice Ihave found in respect to her discharge and Respondent'srefusal to reinstate Runner-but at the same time to bal-ance the conflicting equities just outlined-I shall recom-mend that Runner now be offered immediate and full rein-statement to her former position, or if such position nolonger exists, to a substantially equivalent position withbackpay and seniority to commence effective January 19,1978, Runner's 18th birthday.?Upon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:ORDER4'Respondent Justrite Manufacturing Co., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in, activities in behalf of,or sympathies toward United Steelworkers of America,AFL-CIO, its Local Union No. 8390, and its District No.34, or any other labor organization, by discriminating inregard to hire or tenure of employment or in any othermanner in regard to any term or condition of employmentof any of Respondent's employees in order to discourageunion membership, activities or sympathies.(b) Coercively interrogating its employees about theirfeelings toward the above-named Union.'9 See Southern Airways Company, 124 NLRB 749, 759 (1959); W KelleyGregory, Inc., 207 NLRB 654 (1973).4o Cf. The Embers of Jacksonville, supra, New Foodland Inc., supra. Back-pay will otherwise be computed on the basis of the formula in Woolworth,supra, with interest as prescribed by Florida Steel Corporation, supra.'" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(c) Asking employees to sign a decertification petition.(d) Offering them inducements to sign such a petition orto vote the Union out.(e) Coercively interrogating employees about whetherthey have signed such a petition.(f) Assisting employees in supporting a decertificationpetition.(g) In any other manner interfering with, coercing, orrestraining employees in the exercise of their rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer Jean Runner, Deborah Thomas, and Jerry LeeZike immediate and full reinstatement to their former posi-tions or, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges (except for Runner whose senior-ity shall date from January 19, 1978), and make them wholefor any loss of pay they may have suffered as the result ofthe discrimination against them in the manner set forth inThe Remedy section herein.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment cards, timecards, per-sonnel records, and reports, and all other records necessaryor useful in complying with the terms of this Order.(c) Post at its plant at Mattoon, Illinois, copies of theattached notice marked "Appendix."42Copies of this noticeon forms provided by the Regional Director for Region 14shall, after being duly signed by Respondent, be posted byit immediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to ensure that such notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS HEREBY FURTHtER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges violations notfound herein.21 In the event that this Order is enforced by ajudgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."68